DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 11-23 are pending in the application.

Claim Objections
Claim 7 “n” is not defined. Similar issue exists in claims 15 and 20.
Claims 12 and 23 are substantially identical. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Per claim 16, based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 16 held to claim a “computer-readable storage medium” that does not preclude signals or carrier waves from serving as said medium, and is therefore rejected as ineligible subject matter. Note the specification discloses “a non-volatile storage medium” (e.g. page 20 last 2 lines and page 21 top 2 lines), and also mentions that “the computer-readable storage medium may be non-volatile or volatile and stores computer-readable instruction” (page 22 5th-6th line). Volatile storage medium is computer storage that only maintains its data while the device is powered. Most RAM (random access memory) used for primary storage in personal computers is per se in view of the ordinary and customary meaning of computer readable media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.

Allowable Subject Matter
Claims 1-7, 11-15 and 21-23 are allowable. Claims 16-20 are rejected under 35 U.S.C. 101, but would be allowable should the 35 U.S.C. 101 rejections are overcome. 
The following is Examiner’s statement of reasons of allowance.
The current application is directed to method, system and medium for face identification. As per independent claim 1, prior art taken alone or in combination with fails to disclose or teach the method recited. Specifically, in claim 1 the following limitations are not taught in prior art:
“obtaining a designated identification picture comprising a human face, wherein an identification image in the designated identification picture is rectangular;
correcting, by using a preset posture correction method, the designated identification picture to be placed in a preset standard posture to obtain an intermediate picture;
inputting the intermediate picture into a preset face feature point detection model for calculation to obtain a plurality of face feature points output by the face feature point detection model;
calculating a cluster center position of the plurality of face feature points by using a preset clustering algorithm, and generating a minimum bounding rectangle of the plurality of face feature points, wherein the plurality of face feature points are all inside the minimum bounding rectangle;
obtaining a designated identification type of the designated identification picture by using a preset identification type acquisition method, and retrieving a standard identification picture from a preset database, wherein the standard identification picture is of the designated identification type, the standard identification picture is marked with a reference rectangle and a reference center position, and an identification image in the standard identification picture fills the entire standard identification picture;
scaling the standard identification picture in proportion, so that an area of the reference rectangle is equal to an area of the minimum bounding rectangle, so as to obtain a scaled picture;
overlapping the scaled picture and the standard identification picture through translation, so that a reference center position in the scaled picture overlaps a cluster center position in the intermediate picture, so as to obtain an overlapping part in the intermediate picture; and
marking the overlapping part in the intermediate picture as an identification body of the designated identification picture.”

Independent claims 11 and 16 have similar limitations as recited in claim 1 above.

	The following prior art is considered related to the current application.
Wong et al. (US Publication 2018/0349682 A1, hereafter Wong). Wong discloses receiving a sequence of image frames captured of the face of a subject and determining a plurality of feature points for the face of the subject in an image frame. Wong then 
Wu et al. (US Publication 2016/0165216 A1, hereafter Wu). Wu discloses a method for determining disparities between a reference image and a second image. Wu teaches detecting feature points of the reference image, matching points of the detected features to points of the second image, determining a maximum disparity between the reference image and the second image, and determining disparities between the reference image and the second image by comparing points of the reference image to points of the second image wherein the points of the second image are limited to points within the maximum disparity (ABSTRACT). Wu further teaches determining a scaling factor for scaling the determined maximum disparity, and the scaling factor comprises a comparison of an area of interest to bounding box of the detected features within the area of interest (para. [0092]-[0093]; FIG. 2A-2B).
Wang et al. (US Publication 2020/0394392 A1, hereafter Wang). Wang discloses a method for detecting if a face in an image frame is a fake face object (ABSTARCT). Wang teaches detecting facial keypoint in an image frame containing a face object, segmenting a center face area image and an entire face area image of a target face 
SENEGAS et al. (US Publication 2015/0139520 A1, hereafter SENEGAS). SENEGAS discloses a method for registering an overview image and a template image. Specifically, SENEGAS registers the overview image and the template image with respect to each other by centering the template image on the determined center of the element, which has been determined with respect to the overview image. Additionally, the intermediate scan region can be compared with the template scan region and a scaling parameter and/or a rotation parameter may be determined based on this comparison. The scaling parameter and/or rotation parameter may be applied to the template image, in order to initially register the template image with respect to the overview image. For instance, a bounding box obtained from the Viola-Jones algorithm can be compared with the template scan region or another reference region. Thus, the position, size and angulation of the box provided by the Viola-Jones algorithm can be used to define the initial translation, scaling and rotation of the registration (FIG. 6; para. [0072]-[0074]; para. [0080]).
Prior art searched but not listed above is recorded in form PTO-892.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664